PER CURIAM.
James Elias appeals from the trial court’s order denying his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Elias seeks additional credit for the time that he served in jail prior to the court sentencing him in four lower court cases, F00-28926, F00-31396, F01-6873, and F02-12456. The State properly concedes that the record fails to reveal whether Elias received the appropriate amount of jail credit in case number F00-31396.
Accordingly, we remand to the trial court to reconsider Elias’ claim for additional jail credit in that case. The court should determine and award additional jail credit in case number F00-31396, or attach documents that establish on the face of the record that Elias is not entitled to any additional jail credit. Santiago v. State, 893 So.2d 688 (Fla. 5th DCA 2005). We affirm on all other grounds.
Affirmed in part, reversed in part, and remanded for further proceedings.